


T. ROWE PRICE GROUP, INC. 2012 LONG-TERM INCENTIVE PLAN
HM REVENUE AND CUSTOMS APPROVED SUB-PLAN FOR THE UK


________________
STATEMENT OF ADDITIONAL TERMS
REGARDING AWARDS OF STOCK OPTIONS
(version2C)
___________________




This Statement of Additional Terms Regarding Awards of Stock Options (the
“Terms”) and all of the provisions of the HM Revenue and Customs Approved
Sub-Plan for the UK (together referred to as the “Sub-Plan”) under the
provisions of the T. Rowe Price Group, Inc. 2012 Long-Term Incentive Plan (the
“Plan”), along with all provisions of the Plan as are not otherwise disapplied
by the Sub-Plan, are incorporated into your stock option award, the specifics of
which are described on the “Notice of Grant of Stock Option Award” (the
“Notice”) that you received. Once you have accepted the Notice in accordance
with the instructions set forth thereon,, the Plan, the Sub-Plan and the Notice,
together, constitute a binding and enforceable contract respecting your stock
option award. That contract is referred to in this document as the “Agreement.”


1.    Terminology. Words and expressions not defined in the Terms have the same
meanings as are given to them in the Plan and/or the Sub-Plan. Further
capitalized words and phrases used in these Terms are defined in the Glossary at
the end of this document or the first place such word or phrase appears in this
document.


2.    Vesting.


(a)    Vested Status upon Grant Date. All of the Options are non vested and
forfeitable as of the Grant Date. For clarity, as used in this Agreement, the
term “vest” means that the Options become exercisable for the purchase of Common
Stock. The fact that an Option has become vested does not mean or otherwise
indicate that you have an unconditional or non forfeitable right to such Option.
A vested Option remains subject to the terms, conditions and forfeiture
provisions provided for in the Plan, the Sub-Plan and in this Agreement.


(b)    Vesting Schedule. So long as your Service is continuous from the Grant
Date through the applicable date upon which vesting is scheduled to occur, the
Options will vest and become exercisable on the vesting dates as set forth in
the correlating Notice.


(c)    Post-employment Vesting Continuation.


(i)    If, as of the date on which your Termination of Service occurs, you have
at least 35 years of Credited Service and at least ten years of that Credited
Service is attributable to Service with the Company (as determined by the
Committee), including Service with any successor to the Company, then, except as
otherwise provided in this Agreement, the then-unvested Options that have not
been previously forfeited and which

1
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




are scheduled to vest within the 36-month period immediately following your
Termination of Service will vest and become exercisable on their scheduled
vesting dates set forth in the correlating Notice notwithstanding the fact that
your Service has terminated.


(ii)    Notwithstanding the provisions of Section 2(c)(i) to the contrary, ,
your unvested Options will be immediately forfeited for no consideration, no
further vesting will accrue and no shares of Common Stock will be delivered in
respect thereof, if you breach any of the restrictive covenants set forth in
Section 6.


(d)    Vesting upon Death or Disability. All of the Options that have not
already vested or been previously forfeited will vest and become exercisable
upon your death or Termination of Service due to your Total and Permanent
Disability.


(e)    Double-trigger Vesting. If, coincident with or during the 18-month period
following the effective date of a Change in Control, your Service is terminated
either (i) by the Company or a successor to the Company other than for Cause,
Total and Permanent Disability or death or (ii) by you for Good Reason, then all
of the Options that have not already vested or been previously forfeited or
terminated in connection with the Change in Control will vest and become
exercisable upon such Termination of Service.


3.    Exercise of Options.


(a)    Exercisability. None of the Options are exercisable as of the Grant Date.
The Options will become exercisable in installments in accordance with the
Vesting Schedule set forth in the correlating Notice, so long as you are in the
continuous Service of the Company from the Grant Date through the applicable
vesting dates or as otherwise provided in Section 2 above.


(b)    Option Exercise Rights.


(i)    You may exercise the Options, to the extent they have become exercisable,
on any business day on or before the Expiration Date or the earlier termination
of the Options, unless otherwise provided under applicable law. For this
purpose, a business day is any day, other than a weekend or U.S. federal
holiday, on which Price Group’s principal executive offices (in Baltimore,
Maryland -- Pratt Street) are open for business. You are not required to
exercise your Options when they vest. Vested Options will accumulate and be
exercisable by you, in whole or in part, at any time before the Options expire
or are otherwise forfeited or terminated.


(ii)    Notwithstanding the foregoing, if at any time the Committee determines
that the delivery of Common Stock under the Plan, the Sub-Plan or this Agreement
is or may be unlawful under the laws of any applicable jurisdiction, or federal,
state or foreign (non-United States) securities laws, your right to exercise the
Options or receive Common Stock pursuant to the Options will be suspended until
the Committee determines that such delivery is lawful. Likewise, if at any time
the Committee determines that the delivery of Common Stock under the Plan, the
Sub-Plan or this Agreement is or may violate the rules of the national
securities exchange on which the Common Stock is then listed for trade, your
right to exercise the Options or receive

2
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




Common Stock pursuant to the Options will be suspended until the Committee
determines that such exercise or delivery would not violate such rules. Any
suspension of your right to exercise the Options under this paragraph will not
extend the Expiration Date of the Options and your Options could expire
unexercisable during such a suspension.


(iii)    Section 4 below describes certain limitations on exercise of the
Options that apply in the event of your death, Total and Permanent Disability,
or Termination of Service which limitations could terminate your right to
exercise the Options earlier than the Expiration Date.


(iv)    You may exercise the Options only in multiples of whole shares. No
fractional shares of Common Stock will be issued under the Options.


(c)    Exercise Procedure. In order to initiate an exercise of your Options, you
must deliver the following items to the Company’s Payroll and Stock Transaction
Group in the CFO-Finance Department in the Baltimore, Maryland – Pratt Street
office:


(i)    an exercise notice, in such manner and form (including, without
limitation, electronic on-line format) as the Committee may require from time to
time, that specifies the number of shares of Common Stock you then desire to
purchase under the Options and your method of payment of the aggregate purchase
price; and


(ii)    full payment of the aggregate purchase price for the shares specified in
the exercise notice or properly executed, irrevocable instructions, in such
manner and form as the Committee may require from time to time, to effectuate a
broker-assisted cashless exercise, each in accordance with Section 3(e) of this
Agreement.


(d)    Date Exercise becomes Effective.


(i)    Your exercise will become effective (the “Exercise Date”) as follows,
provided that such exercise otherwise is permitted under and complies with all
applicable laws:


(A)    on the date on which both the exercise notice and payment of the
aggregate purchase price is received by the Company’s Payroll and Stock
Transaction Group, if such items are received by 5:00 p.m. U.S. Eastern Time on
a business day;


(B)    on the first business day after the date on which both the exercise
notice and payment of the aggregate purchase price is received by the Company’s
Payroll and Stock Transaction Group, if such items are received after 5:00 p.m.
U.S. Eastern Time or are received on a day that is not a business day; or



3
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




(C)    on the date on which the sale of shares is executed via a broker-assisted
cashless exercise, as confirmed by the brokerage firm, if the exercise notice is
accompanied by instructions to effectuate a broker-assisted cashless exercise.


(ii)    You are responsible for ensuring that your exercise notice and payment
of the aggregate purchase price or instructions to effectuate a broker-assisted
cashless exercise are received by the Company’s Payroll and Stock Transaction
Group with sufficient time to enable the Exercise Date to occur in accordance
with the foregoing rules before the Options expire, are forfeited or otherwise
terminated. Because The Nasdaq Stock Market closes at 4:00 p.m. U.S. Eastern
Time, any broker-assisted cashless exercise instruction received by the
Company’s Payroll and Stock Transaction Group after 4:00 p.m. U.S. Eastern Time
cannot be processed until the next business day on which The Nasdaq Stock Market
is open for trading. If your broker-assisted cashless exercise instruction
results in the sale of shares over a number of days, each day on which a sale
occurs will constitute the Exercise Date of the Option with respect to the
shares sold on such day.


(e)    Method of Payment.


(i)    You may pay the aggregate purchase price for the shares specified in the
exercise notice by:


(A)    delivering cash, wire or fund transfer, check, bank draft, postal or
express money order payable to the order of the Company, or other cash
equivalent acceptable to the Committee in its discretion, in each such case in
currency acceptable to the Committee;
(B)    executing a broker-assisted cashless exercise in accordance with
Regulation T of the Board of Governors of the Federal Reserve System through a
brokerage firm designated or approved by the Committee, under which the broker
is irrevocably instructed to deliver to the Company on your behalf an amount, in
cash or acceptable cash equivalents, sufficient to pay the aggregate purchase
price for the shares of Common Stock you then desire to purchase under the
Options (plus applicable Withholding Taxes, if any), and the Company is
instructed to deliver the shares to the broker upon receipt of such amount;
(C)    any combination of the foregoing.




(f)    Tax Withholding. By accepting the Options, you agree to make adequate
provision for foreign (non-United States), federal, state and local taxes and
social insurance contributions (collectively, “Withholding Taxes”) required by
law to be withheld, if any, which arise in connection with the Options. The
Company shall have the right to deduct from any compensation or any other
payment of any kind due you (including withholding the issuance or delivery of
shares of Common Stock under the Options) the amount of any Withholding Taxes
required by law to be withheld as a result of the grant, vesting or exercise of
the Options, in whole or in part, or as otherwise may be required by applicable
law; provided, however, that the value of the shares of Common Stock withheld
may not exceed, by more than a fractional

4
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




share, the statutory minimum withholding amount required by law. In lieu of such
deduction, the Company may require you to make a cash payment to the Company
equal to the amount required to be withheld. If you do not make such payment
when requested, the Company may refuse to issue any Common Stock or deliver any
stock certificate under this Agreement or otherwise release for transfer any
such shares until arrangements satisfactory to the Company for such payment have
been made. The Company may, in its sole discretion, permit or require you to
satisfy, in whole or in part, any Withholding Tax obligation which may arise in
connection with the Options by having the Company withhold from the shares to be
issued upon exercise that number of shares, which have a fair market value equal
to no more than the amount necessary to satisfy the statutory minimum
withholding amount due.


(g)    Issuance of Shares upon Exercise. The Company will issue to you the
shares of Common Stock underlying the Options you exercise as soon as
practicable after the exercise date, subject to the Company’s receipt of the
aggregate purchase price and the requisite Withholding Taxes, if any. Unless and
until you request the Company to deliver a share certificate to you, or deliver
shares electronically or in certificate form to your designated broker, bank or
nominee on your behalf, the Company will retain the shares that you purchased
through exercise of the Options in uncertificated book entry form. Any share
certificates delivered will, unless the shares of Common Stock are registered or
an exemption from registration is available under applicable federal and state
law, bear a legend restricting transferability of such shares of Common Stock.
If you purchase shares of Common Stock under Options that qualify as incentive
stock options within the meaning of Section 422 of the Code, the Company may
take reasonable measures, which you agree to abide by when accepting the
correlating Notice, to track the ownership of such shares until the date on
which a sale or disposition of the shares by you would no longer constitute a
disqualifying disposition within the meaning of Section 422 of the Code.


4.    Forfeiture of Unvested Options upon Termination of Service.


(a)    Termination before Accruing 35 Years of Credited Service with 10 Years of
Service with the Company. If your Service ceases for any reason before you have
at least 35 years of Credited Service with at least ten years of Credited
Service that is attributable to Service with, including Service with any
successor to the Company, all Options that are not then vested or eligible for
future vesting, after giving effect to the applicable provisions of Section 2
above, will be immediately forfeited upon such cessation for no consideration.


(b)    Termination after Accruing 35 Years of Credited Service with 10 Years of
Service with the Company. If, as of the date on which your Termination of
Service occurs, you have at least 35 years of Credited Service and at least ten
years of that Credited Service is attributable to Service with the Company
including Service with any successor to the Company, then Options that are not
then vested, after giving effect to the applicable provisions of Section 2
above, and which are scheduled to vest on vesting dates set forth in the
correlating Notice that fall beyond the 36‑month period immediately following
your Termination of Service, will be immediately forfeited upon such cessation
for no consideration and Section 2(c) will apply to the then-unvested Options
which are scheduled to vest within the 36-month period immediately following
your Termination of Service.



5
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




5.    Exercise Periods upon Termination of Service. The period during which you
may exercise Options after your Service with the Company terminates is dependent
upon your cumulative years of Service credit with the Company, including Service
with any successor to the Company, as of the date on which your Service
terminates, as follows:


(a)    Termination before Accruing 30 Years of Credited Service with 10 Years of
Service with the Company. If, as of the date of your Termination of Service, you
do not have at least 30 years of Credited Service with at least ten years of
your Credited Service being attributable to Service with the Company, including
Service with any successor to the Company, your vested Options will terminate 90
days after the date on which your Service terminates, but in no event later than
the Expiration Date.


(b)    Termination after Accruing 30 Years of Credited Service with 10 Years of
Service with the Company. If, as of the date of your Termination of Service, you
have at least 30, but not 33, years of Credited Service and at least ten years
of that Credited Service is attributable to Service with the Company including
Service with any successor to the Company, your vested Options will terminate 13
months after the date on which your Service terminates, but in no event later
than the Expiration Date.


(c)    Termination after Accruing 33 Years of Credited Service with 10 Years of
Service with the Company. If, as of the date of your Termination of Service, you
have at least 33, but not 35, years of Credited Service and at least ten years
of that Credited Service is attributable to Service with the Company including
Service with any successor to the Company, your vested Options will terminate 36
months after the date on which your Service terminates, but in no event later
than the Expiration Date.


(d)    Termination after Accruing 35 Years of Credited Service with 10 Years of
Service with the Company. If, as of the date of your Termination of Service, you
have at least 35 years of Credited Service and at least ten years of that
Credited Service is attributable to Service with the Company including Service
with any successor to the Company, your vested Options determined as of the date
of your Termination of Service will terminate 36 months after the date on which
your Service terminates, but in no event later than the Expiration Date.
Furthermore, any Options which become vested pursuant to Section 2(c) above
within the 36-month period following the date on which your Service terminates
will terminate 39 months after the date on which your Service terminates (i.e.,
the standard 36-month period plus three additional months), but in no event
later than the Expiration Date.


(e)    Disability. If your Termination of Service is due to your Total and
Permanent Disability, your vested Options will terminate (i) 13 months after the
date on which your Service terminates or, if later, (ii) upon the date specified
in Section 5(c) or 5(d), whichever subsection is applicable (if any) based on
your accrued Credited Service when your Termination of Service occurs, but in no
event later than the Expiration Date.


(f)    Death. If your death occurs prior to your Termination of Service or
during any of the periods described in Sections 5(a), 5(b), 5(c), 5(d) or 5(e)
above during which your vested Options remained exercisable by you, then your
estate, personal representative or any beneficiary, heir or legatee to whom the
Options have been transferred will be permitted to exercise such vested Options
during the 12-month period immediately following your date of

6
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




death, but in no event later than the Expiration Date. To the extent
unexercised, the vested Options will terminate upon the expiration of the
applicable period specified in the immediately preceding sentence. Any person
seeking to exercise your Options following your death must provide to the
Company appropriate documentation as may be requested by the Committee to
establish your death and such person’s right to exercise the Options.

(g)    Extraordinary Corporate Events. Each of the periods in which vested
Options may be exercised following your Termination of Service described in this
Section 5 is subject to being superseded by the provisions of the Plan and the
Sub-Plan with respect to a Change in Control, merger, consolidation, stock
rights offering, liquidation or dissolution, statutory share exchange or similar
event affecting Price Group.


7
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




6.    Restrictive Covenants.


(a)    Termination of Vesting/No Extension of Exercise Period. Notwithstanding
anything in Section 2 or Section 5 to the contrary, upon the occurrence of any
Prohibited Action set forth in Section 6(b), the following shall occur with
respect to your Options: (i) no further Options will become vested and any
then-unvested Options will terminate immediately, and (ii) all Options that were
vested as of the date on which your Termination of Service occurred and any
Options which became vested pursuant to Section 2(c) after your Termination of
Service occurred shall terminate 90 days after the date on which your
Termination of Service occurred or on the date on which the Prohibited Action
occurred if later, but in no event later than the Expiration Date. For clarity,
the Options described in clause (ii) of the immediately preceding sentence will
terminate immediately if a Prohibited Action occurs later than the 90th day
after the date on which your Termination of Service occurred.


(b)    Prohibited Actions. The following actions are considered Prohibited
Actions and subject to the consequences set forth in Section 6(a) above, whether
engaged in by you directly or indirectly, either as an employee, employer,
consultant, or in any other capacity:


(i)    engaging in any Competing Business. Competing Business shall be defined
as the business of investment advisory services to individual and/or
institutional investors, retirement plan services, discount brokerage, trust
services, and any other business which is competitive with the business
activities of the Company;

(ii)    soliciting, encouraging, or inducing any customers or clients of the
Company who were current or prospective customers or clients as of the date on
which your Termination of Service occurred, to terminate or reduce his, her or
its relationship with the Company or not to proceed with, or enter into, any
business relationship with the Company, or otherwise interfering with any such
business relationship with the Company, including by encouraging or suggesting
any investment management client of the Company (A) to withdraw any funds for
which the Company provides investment management or advisory services, or
(B) not to engage the Company to provide investment management or advisory
services for any funds;


(iii)    (A) soliciting, encouraging, or inducing any officer, director,
employee, agent, partner, consultant or independent contractor of the Company to
terminate, modify or reduce his or her relationship with the Company,
(B) hiring, employing, supervising, managing or engaging any such individual, or
(C) otherwise attempting to disrupt or interfere with the Company’s relationship
with any such individual;


(iv)    using, reproducing, or disclosing any Confidential Information of the
Company. “Confidential Information” shall be defined as client and customer
lists, information with respect to the name, address, contact persons or
requirements of any customer or client, other information relating to clients
and prospective clients from whom the Company has solicited business or plans to
solicit business, information relating to business plans and business that is
conducted or anticipated to be conducted, research, technology, computer
software, processes, products, pricing, costs, business methods, business
objectives or strategies, marketing plans and finances;



8
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




(v)    pleading guilty or nolo contendere (or a similar plea) to, or being
convicted of, (A) a felony (or its equivalent in a non-United States
jurisdiction) or (B) other conduct of a criminal nature that has or is likely to
have a material adverse effect on the reputation or standing in the community of
the Company, as determined by the Committee in its sole discretion, or that
legally prohibits you from working for the Company;

(vi)    breaching a regulatory rule that adversely affects your ability to
    perform your employment duties to the Company in any material respect; and


(vii)    failing, in any material respect, to (A) perform your employment
duties, (B) comply with the applicable policies of the Company, (C) follow
reasonable directions received from the Company or (D) comply with covenants
contained in any contract with the Company to which you are a party.


(c)    Blue Pencil. If any of the provisions or terms of this Section 6 is
construed by a court of competent jurisdiction to be invalid or unenforceable,
it shall not affect the remainder of this Agreement, which shall be given full
force and effect without regard to the invalid provision. Any invalid or
unenforceable provision shall be reformed to the maximum time, geographic and/or
customer limitations permitted by the applicable laws, so as to be valid and
enforceable.


(d)    Notification To Company. For as long as you have vested Options that have
not been exercised, you covenant and agree that you will disclose to the Company
the identity of any new employer within two business days of being employed or
engaged by such new employer, and at the time that you seek to exercise any
Options you will provide to the Company information sufficient to confirm that
you have not engaged in any Prohibited Actions.


7.    Nontransferability of Options. These Options are nontransferable otherwise
than     by last will and testament or the laws of descent and distribution and,
during your lifetime, the Options may be exercised only by you or, during the
period you are under a legal disability, by your guardian or legal
representative. The Options and, before exercise, the shares of Common Stock
subject to purchase thereunder, may not be assigned, transferred, pledged,
hypothecated, subjected to any “put equivalent position,” “call equivalent
position” (as each preceding term is defined by Rule 16(a)-1 under the
Securities Exchange Act of 1934), or short position, or disposed of in any way
(whether voluntarily or involuntarily, by operation of law or otherwise) and
shall not be subject to execution, attachment or similar process.


8.    Status for Tax Purposes.


(a)    Approved Options. The Options are approved stock options that have been
granted under the Sub-Plan approved by Her Majesty's Revenue and Customs (HMRC).
You must comply with the provisions of Section 3(f) of this Agreement with
respect to any Withholding Tax obligations that arise as a result of the grant,
vesting or exercise of the Options.


(b)    Nonqualified Options. If the correlating Notice provides that the Options
are not intended to qualify as incentive stock options within the meaning of
Section 422 of the Code, this Agreement shall be so construed. In such case, by
accepting the Options you acknowledge that, if you are as of the Grant Date, or
subsequently become prior to exercise, a U.S. taxpayer for federal tax purposes,
then upon exercise of the Options, you will recognize ordinary income

9
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




in an amount equal to the excess, if any, of the Fair Market Value, as measured
on the exercise date, of the shares of Common Stock purchased over the aggregate
purchase price paid. If you are a taxpayer in any other jurisdiction, the
taxation of your Options may be different.


(c)    Incentive Stock Options. If the correlating Notice provides that the
Options are intended to qualify as incentive stock options within the meaning of
Section 422 of the Code and you are as of the Grant Date, or subsequently become
prior to exercise, a U.S. taxpayer for federal tax purposes, then this Agreement
shall be so construed to the fullest extent permitted by Section 422 of the
Code, including the application of the limit provided by Section 422(d) of the
Code. The Company, however, does not warrant any particular tax consequences of
the Options. Section 422 of the Code provides limitations and other
requirements, not set forth in this Agreement, respecting the treatment of the
Options as incentive stock options. You should consult with your personal tax
advisors in this regard. The quantity limitation and employment requirement
pertaining to incentive stock options are outlined below.


(i)    Quantity Limitation. Pursuant to Section 422(d) of the Code, the
aggregate fair market value (determined as of the Grant Date) of shares of
Common Stock with respect to which all incentive stock options first become
exercisable by you in any calendar year under the Plan or any other plan of the
Company (and its parent and subsidiary corporations, within the meaning of
Section 424(e) and 424(f) of the Code, as may exist from time to time) may not
exceed $100,000 or such other amount as may be permitted from time to time under
Section 422 of the Code. To the extent that such aggregate fair market value
exceeds $100,000 or such other applicable amount in any calendar year, such
stock options will be treated as nonqualified stock options with respect to the
amount of aggregate fair market value thereof that exceeds the Code
Section 422(d) limit. For this purpose, the incentive stock options will be
taken into account in the order in which they were granted. The Company may
designate the shares of Common Stock that are to be treated as stock acquired
pursuant to the exercise of incentive stock options and the shares of Common
Stock that are to be treated as stock acquired pursuant to nonqualified stock
options by issuing separate certificates for such shares and identifying the
certificates as such in the stock transfer records of the Company or by any
other appropriate notation in the records of the Company.


(ii)    Employment Requirement. Except with respect to exercise after your death
or Termination of Service due to Total and Permanent Disability, at all times
during the period beginning with the Grant Date of an incentive stock option and
ending on the day three months before the date of exercise, you must be an
employee of Price Group or a subsidiary, as that term is defined in
Section 424(f) of the Code, in order for the Option to be treated as an
incentive stock option for U.S. federal tax purposes. Therefore, any part of the
Options designated as intended to be incentive stock options which is not
exercised either during your Service with Price Group or a subsidiary or within
three months after your Termination of Service with Price Group or a subsidiary
will not be treated as an incentive stock option for U.S. federal tax purposes
when exercised. Similarly, if the entity with which you are employed ceases to
be a subsidiary of Price Group, as that term is defined in Section 424(f) of the
Code, then the Options will be treated as nonqualified stock options unless
exercised within three months of such cessation.


9.    Adjustments for Corporate Transactions and Other Events.



10
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




(a)    Mandatory Adjustments. Subject to rule 28 of the Sub-Plan, in the event
of a capitalisation issue, rights issue, rights offer or bonus issue and a
sub-division, consolidation or reduction in the capital of Price Group but
excluding a capitalisation issue in substitution for or as an alternative to a
cash dividend (each, a “Share Change”), the Committee shall make equitable and
appropriate proportionate adjustments to the number of outstanding Options, the
purchase price per share, and the number of Options eligible to vest on each
subsequent vesting date under the vesting schedule set forth on the Notice to
reflect such event; provided, however, that any fractional Options resulting
from any such adjustment shall be eliminated. Adjustments under this paragraph
will be made by the Committee, whose determination as to what adjustments will
be made and the extent thereof will be final, binding and conclusive.


(b)    Dissolution or Liquidation. Unless the Committee determines otherwise,
all of the Options shall terminate upon the dissolution or liquidation of Price
Group.


(c) Change in Control. Notwithstanding anything in this Agreement, the Plan or
the Sub-Plan to the contrary, in the event that a Change in Control occurs,
outstanding Options will terminate upon the effective time of such Change in
Control unless provision is made in connection with the transaction for the
exchange of Options in accordance with Rule 26.1 of the Sub-Plan. In the event
of such termination of the outstanding Options, (i) the outstanding Options that
will terminate upon the effective time of the Change in Control shall,
immediately before the effective time of the Change in Control, become fully
exercisable, (ii) you will be permitted, immediately before the Change in
Control, to exercise the Options, and (iii)any such Options that you do not
exercise will terminate upon the effective time of the Change of Control..
Implementation of the provisions of the immediately foregoing sentence shall be
conditioned upon consummation of the Change in Control. In the event that
provision is made in connection with the Change of Control transaction for the
exchange of Options in accordance with Rule 26.1 of the Sub-Plan, if you do not
exchange your Option within the period set out in Rule 26.2 of the Sub-Plan, it
will lapse at the end of that period.


10.    Non-Guarantee of Employment. Nothing in the Plan, the Sub-Plan or this
Agreement shall alter your employment status with the Company, nor be construed
as a contract of employment between the Company and you, or as a contractual
right of you to continue in the employ of the Company for any period of time, or
as a limitation of the right of the Company to discharge you at any time with or
without cause or notice and whether or not such discharge results in the
forfeiture of any Options or any other adverse effect on your interests under
the Plan or the Sub-Plan.


11.    Rights as Stockholder. You shall not have any of the rights of a
stockholder with respect to the shares of Common Stock subject to purchase under
the Options until such shares have been issued to you upon the due exercise of
the Options. No adjustment will be made for dividends or distributions or other
rights for which the record date is prior to the date such shares are issued to
you.


12.    The Company’s Rights. The existence of the Options will not affect in any
way the right or power of Price Group or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred or other stocks
with preference ahead of or convertible into, or otherwise affecting the

11
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




Common Stock or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the Company’s assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.


13.    Notices. All notices and other communications made or given pursuant to
this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to you at the address
contained in the records of the Company, or addressed to the Committee, care of
the Company for the attention of its Payroll and Stock Transaction Group in the
CFO-Finance Department at the Company’s principal executive office or, if the
receiving party consents in advance, transmitted and received via telecopy or
via such other electronic transmission mechanism as may be available to the
parties.


14.    Electronic Delivery of Documents.


(a)    Methods of Delivery. The Company may from time to time electronically
deliver, via e-mail or posting on the Company’s website, these Terms,
information with respect to the Plan, the Sub-Plan or the Options, any
amendments to the Agreement, and any reports of the Company provided generally
to the Company’s stockholders. You may receive from the Company, at no cost to
you, a paper copy of any electronically delivered documents by contacting the
Payroll and Stock Transaction Group in the CFO-Finance Department in the
Baltimore, Maryland – Pratt Street office or by telephone, at 410-345-7716.


(b)    Consent and Acknowledgment. By your accepting the Notice correlating to
these Terms, you (i) consent to the electronic delivery of this Agreement, all
information with respect to the Plan, the Sub-Plan and the Options and any
reports of the Company provided generally to the Company’s stockholders;
(ii) acknowledge that you may receive from the Company a paper copy of any
documents delivered electronically at no cost to you by contacting the Company
by telephone or in writing; (iii) further acknowledge that you may revoke your
consent to the electronic delivery of documents at any time by notifying the
Company of such revoked consent by telephone, postal service or electronic mail;
and (iv) further acknowledge that you understand that you are not required to
consent to electronic delivery of documents.


15.    Recoupment. The terms and conditions of the Company’s Policy for
Recoupment of Incentive Compensation, adopted by the Board of Directors of the
Company effective April 14, 2010, as amended from time to time or any successor
thereto (the “Recoupment Policy”), are incorporated by reference into this
Agreement and shall apply to your Options if you on the Grant Date are or
subsequently become an executive officer or other senior executive who is
subject to the Recoupment Policy. In the event of there being a material
restatement of Price Group’s accounts for a period (as confirmed by Price
Group’s auditors), Price Group will ensure that it acts fairly and reasonably if
it determines that had the accounts been correctly stated in the first instance,
then you would not have been granted an Option or would have been granted an
Option in respect of fewer Shares, that the Option will lapse to that extent,
unless Price Group determines otherwise.
16.    Entire Agreement. This Agreement, together with the correlating Notice
and the Plan, contain the entire agreement between you and the Company with
respect to the Options awarded hereunder. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the acceptance of the Notice correlating to

12
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




these Terms with respect to the Options awarded hereunder shall be void and
ineffective for all purposes.


17.    Amendment. Notwithstanding Section 7(c) of the Plan, no amendments to a
Key Feature of the Sub-Plan, whether taking the form of an amendment of the
Plan, the Sub-Plan or these Terms, shall take effect until they have been
approved by HM Revenue and Customs. Subject to this, except as otherwise
provided in the Plan or the Sub-Plan, the Committee may unilaterally amend the
terms of this Agreement, but no such amendment shall materially impair your
rights with respect to your Options without your consent, except such an
amendment made to cause the Plan or the Agreement to comply with applicable law,
applicable rule of any securities exchange on which the Common Stock is listed
or admitted for trading, or to prevent adverse tax or accounting consequences
for you or the Company or any of its Affiliates. The Company shall give written
notice to you of any such alteration or amendment of this Agreement by the
Committee as promptly as practical after the adoption thereof. The foregoing
shall not restrict the ability of you and the Company by mutual consent to alter
or amend this Agreement in any manner which is consistent with the Sub-Plan and
approved by the Committee and the Board of HM Revenue and Customs.


18.    Conformity with the Plan and the Sub-Plan. These Terms are intended to
conform with, and are subject to all applicable provisions of, the Plan and the
Sub-Plan. In the event of any ambiguity in these Terms or any matters as to
which these Terms are silent, the Sub-Plan shall govern. A copy of the Sub-Plan
is available at https://home2.troweprice.com/tsso/tssoweb/SSOServlet or in hard
copy upon request to the Company’s Payroll and Stock Transaction Group in the
CFO-Finance Department in the Baltimore, Maryland – Pratt Street office or by
telephone, at 410-345-7716.


19.    Governing Law. The validity, construction and effect of this Agreement,
and of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts which include Baltimore, Maryland, and
you hereby agree and submit to the personal jurisdiction of any federal court
located in the district which includes Baltimore, Maryland or any state court in
the district which includes Baltimore, Maryland. You further agree that you will
not deny or attempt to defeat such personal jurisdiction or object to venue by
motion or other request for leave from any such court.


20.    Resolution of Disputes. Any dispute or disagreement which shall arise
under, or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Committee in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Committee under or pursuant to this Agreement and any interpretation by the
Committee of the terms of this Agreement, will be final, binding and conclusive
on all persons affected thereby. You agree that before you may bring any legal
action arising under, as a result of, pursuant to or relating to, this Agreement
you will first exhaust your administrative remedies before the Committee. You
further agree that in the event that the Committee does not resolve any dispute
or disagreement arising under, as a result of, pursuant to or relating to, this
Agreement to your satisfaction, no legal action may be

13
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




commenced or maintained relating to this Agreement more than 24 months after the
Committee’s decision.


21.    Preemption of Applicable Laws or Regulations. Anything in this Agreement
to the contrary notwithstanding, if, at any time specified herein for the issue
of shares to you, any law, regulation or requirements of any governmental
authority having jurisdiction in the premises shall require either the Company
or you to take any action in connection with the shares then to be issued, the
issue of such shares will be deferred until such action shall have been taken.


22.    409A Savings Clause. This Agreement and the Options awarded hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code.
This Agreement and the Options shall be administered, interpreted and construed
in a manner consistent with this intent. Nothing in the Plan, the Sub-Plan or
this Agreement shall be construed as including any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
of the Options. Should any provision of this Agreement or the Options be found
not to comply with, or otherwise be exempt from, the provisions of Section 409A
of the Code, it may be modified and given effect, in the sole discretion of the
Committee and without requiring your consent, in such manner as the Committee
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Section 409A of the Code. The preceding provisions shall not be
construed as a guarantee or warranty by the Company of any particular tax effect
of the Options.


23.    Service and Employment Acknowledgments. By accepting the Notice, you
acknowledge and agree that: (i) the Plan and the Sub-Plan are established
voluntarily by the Company, is discretionary in nature and may be modified,
amended, suspended or terminated by the Company at any time, unless otherwise
provided in the Plan, the Sub-Plan or this Agreement; (ii) you are voluntarily
participating in the Plan and the Sub-Plan (as applicable); (iii) the award of
Options is a one-time benefit which does not create any contractual or other
right to receive future awards of Options, or compensation or benefits in lieu
of Options, even if Options have been awarded repeatedly in the past; (iv) all
determinations with respect to any such future awards, including, but not
limited to, the times when Options shall be awarded or shall become vested or
exercisable and the number of Options subject to each award, will be at the sole
discretion of the Committee; (v) the value of the Options is an extraordinary
item of compensation which is outside the scope of your employment contract, if
any; (vi) the value of the Options is not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments or similar payments, or bonuses, long-service awards, pension, welfare
or retirement benefits; (vii) the vesting of the Options ceases upon termination
of Service with the Company or transfer of employment from the Company, or other
cessation of eligibility for any reason, except as may otherwise be explicitly
provided in this Agreement; (viii) the value of the Options and the underlying
Shares cannot be predicted with certainty and will change over time and the
Company does not guarantee any future value; (ix) if you are not an employee of
the Company, the Options grant will not be interpreted to form an employment
contract or relationship with the Company; nothing in this Agreement shall
confer upon you any right to continue in the service of the Company or interfere
in any way with any right of the Company to terminate your service as a
director, an employee or consultant, as the case may be, at any time, subject to
applicable law; the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding your participation in
the Plan, the

14
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




Sub-Plan or your acquisition or sale of the Shares underlying the Options; and
(x) no claim or entitlement to compensation or damages arises if the value of
the Options or the underlying Shares decreases and in consideration for the
grant of the Options you irrevocably release the Company from any claim or
entitlement to compensation or damages that does arise in connection with the
Options.


24.    Data Privacy Consent. For purposes of the implementation, administration
and management of the Options and the Plan (or the Sub-Plan) or the effectuation
of any acquisition, equity or debt financing, joint venture, merger,
reorganization, consolidation, recapitalization, business combination,
liquidation, dissolution, share exchange, sale of stock, sale of material assets
or other similar corporate transaction involving the Company (a “Corporate
Transaction”), you explicitly and unambiguously consent, by accepting the
Notice, to the collection, receipt, use, retention and transfer, in electronic
or other form, of your personal data by and among the Company and its third
party vendors or any potential party to a potential Corporate Transaction. You
understand that personal data (including but not limited to, name, home address,
telephone number, employee number, employment status, social insurance number,
tax identification number, date of birth, nationality, job title or duties,
salary and payroll location, data for tax withholding purposes and Options
awarded, cancelled, vested and unvested) is held by the Company and may be
transferred to any broker designated by the Committee or third parties assisting
in the implementation, administration and management of the Options, the Plan or
the Sub-Plan or the effectuation of a Corporate Transaction and you expressly
authorize such transfer as well as the retention, use, and the subsequent
transfer of the data, in electronic or other form, by the recipient(s) for these
purposes. You understand that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country. You understand that personal data will be
held only as long as is necessary to implement, administer and manage the
Options, the Plan or the Sub-Plan or effect a Corporate Transaction. You
understand that, to the extent required by applicable law, you may, at any time,
request a list with the names and addresses of any potential recipients of the
personal data, view data, request additional information about the storage and
processing of data, require any necessary amendments to data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s Payroll and Stock Transaction Group in the CFO-Finance Department
in the Baltimore, Maryland – Pratt Street office. You understand, however, that
refusing or withdrawing your consent may affect your ability to accept an award
of Options or otherwise participate in the Plan or the Sub-Plan.


25.    Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.


{Glossary begins on next page}

15
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




GLOSSARY




(a)“Affiliate” means any entity, whether previously, now or hereafter existing,
in which the Company, directly or indirectly, at the relevant time has a
proprietary interest by reason of stock ownership or otherwise (including, but
not limited to, joint ventures, limited liability companies, and partnerships)
or any entity that provides services to the Company or a subsidiary or
affiliated entity of the Company.


(b)“Agreement” means the contract consisting of the Notice, the Terms, the
Sub-Plan and the Plan.


(c)“Cause” means: (i) your plea of guilty or nolo contendere (or a similar plea)
to, or conviction of, (A) a felony (or its equivalent in a non-United States
jurisdiction) or (B) other conduct of a criminal nature that has or is likely to
have a material adverse effect on the reputation or standing in the community of
the Company, as determined by the Committee in its sole discretion, or that
legally prohibits you from working for the Company; (ii) your breach of a
regulatory rule that adversely affects your ability to perform your employment
duties to the Company in any material respect; or (iii) your failure, in any
material respect, to (A) perform your employment duties, (B) comply with the
applicable policies of the Company, (C) follow reasonable directions received
from the Company or (D) comply with covenants contained in any contract with the
Company to which you are a party; provided, however, that you shall be provided
a written notice describing in reasonable detail the facts which are considered
to give rise to a breach described in this clause (iii) and you shall have 30
days following receipt of such written notice during which you may remedy the
condition and, if so remedied, no Cause for Termination of Service shall exist.
 
(d)“Change in Control” has the meaning ascribed to such term in the Plan.


(e)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.


(f)“Committee” means the Executive Compensation Committee, or such other
committee(s) or officer(s) duly appointed by the Board or the Executive
Compensation Committee to administer the Plan or delegated limited authority to
perform administrative actions under the Plan, and having such powers as shall
be specified by the Board or the Executive Compensation Committee; provided,
however, that at any time the Board may serve as the Committee in lieu of or in
addition to the Executive Compensation Committee or such other committee(s) or
officer(s) to whom administrative authority has been delegated.


(g)“Common Stock” means shares of common stock of T. Rowe Price Group, Inc., par
value twenty cents ($0.20) per share and any capital securities into which they
are converted.



16
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




(h)“Company” means T. Rowe Price Group, Inc. and its Affiliates and successors,
except where the context otherwise requires. For purposes of determining whether
a Change of Control has occurred, Company shall mean only T. Rowe Price Group,
Inc.


(i)“Corporate Transaction” means the consummation of a reorganization, merger,
tender offer, share exchange, consolidation or other business combination,
acquisition of Price Group equity securities, or sale or other disposition of
all or substantially all of the assets of Price Group or the acquisition of
assets of another entity.


(j)“Credited Service” means the sum of the period(s) during which you are in
Service with the Company.


(k)“Executive Compensation Committee” means the Executive Compensation Committee
of the Board of Directors of T. Rowe Price Group, Inc.


(l)“Expiration Date” means the date set forth on the Notice indicating when the
Options expire if not sooner exercised, forfeited or otherwise terminated.




(m)“Good Reason” means, during the 18-month period following a Change in
Control, actions taken by the Company or any successor corporation or other
entity in a Corporate Transaction resulting in a material negative change in
your employment relationship in one or more of the following ways:


(i)    the assignment to you of duties materially inconsistent with your
position (including offices, titles and reporting requirements), authority,
duties or responsibilities, or a material diminution in such position,
authority, duties or responsibilities, in each case from those in effect
immediately prior to the Change in Control;
(ii)    a material reduction of your aggregate annual compensation, including,
without limitation, base salary and annual bonus and incentive compensation
opportunity, from that in effect immediately prior to the Change in Control; or
(iii)    a change in your principal place of employment that increases your
commute by 75 or more miles as compared to your commute immediately prior to the
Change in Control.
In order to invoke a Termination of Service for Good Reason, you must provide
written notice to the Company or any successor corporation or other entity in a
Corporate Transaction with respect to which you are employed or providing
services (as applicable, the “Service Recipient”) of the existence of one or
more of the conditions constituting Good Reason within 90 days following your
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Service
Recipient shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Service
Recipient fails to remedy the condition constituting Good Reason during the
applicable Cure Period, your Termination of Service must occur, if at all,
within 90 days following the expiration of such Cure Period in order

17
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------




for such termination as a result of such condition to constitute a Termination
of Service for Good Reason.


(n)“Grant Date” means the date set forth on the Notice indicating when the grant
of Options was approved by the Committee.


(o)“Notice” means the Notice of Grant of Stock Option Award which correlates
with these Terms and sets forth the specifics of the applicable award of
Options.


(p)“Option” means a right to purchase a specified number of shares of Common
Stock from Price Group at a specified price during a specified period of time
after the right becomes exercisable under the Notice and the Sub-Plan. Each
Option represents a contractual obligation of the Company to deliver one share
of Common Stock to the option holder upon due exercise of the Option.


(q)“Plan” means the T. Rowe Price Group, Inc. 2012 Long-Term Incentive Plan.


(r)
“Price Group” means T. Rowe Price Group, Inc.



(s)“Service” means your employment with the Company. Your Service will be
considered to have ceased with the Company if, immediately after a sale, merger
or other corporate transaction, the trade, business or entity with which you are
employed is not T. Rowe Price Group, Inc. or its successor or an Affiliate of
T. Rowe Price Group, Inc. or its successor.


(t)“Termination of Service” means the termination of your employment with the
Company. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among entities which comprise the Company,
including all Affiliates, shall not be considered Terminations of Service;
provided, however, that the Committee has discretion to determine that a
Termination of Service has occurred if, for six continuous months, you are
absent or otherwise unable for any reason to perform substantially all the
essential duties of your position, as determined by the Committee. The Committee
has discretion to determine the date upon which you incur a Termination of
Service.


(u)“Terms” mean this Statement of Additional Terms Regarding Awards of Stock
Options.


(v)“Total and Permanent Disability” means that you are (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to last until your death or
result in death, or (ii) determined to be totally disabled by the Social
Security Administration or other governmental or quasi-governmental body that
administers a comparable social insurance program outside of the United States
in which you participate and which conditions the right to receive benefits
under such program on your being unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to last until your death or result in death. The Committee
may require such medical or other evidence as it deems necessary to judge the
nature and permanency of your condition.

18
EAST\47801540.7 5/21/12

--------------------------------------------------------------------------------






(w)“Withholding Taxes” means any foreign (non-United States), federal, state and
local taxes and social insurance contributions required by law to be withheld
which arise in connection with the Options.


(x)“You”; “Your”. You means the recipient of the Options as reflected in the
Notice. Whenever the word “you” or “your” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Committee, to apply to the estate, personal representative,
or beneficiary to whom the Options may be transferred by will or by the laws of
descent and distribution, the words “you” and “your” shall be deemed to include
such person.


{end of document}



19
EAST\47801540.7 5/21/12